Title: To George Washington from James Mackay, 28 September 1754
From: Mackay, James
To: Washington, George



Camp Mount Plesant near Wills Creek [Md.]28 Sepr 1754
Dear Sir

About a fortneight ago I went down to Penselvania and on my Return about Three days ago I Was favourd wt yours Without a date[.] I am Sorry to faind your assambly met to So litle purposs. Govr Morris is arrivd at Philadelphia by this time he Was at New York thess ten days they are in hops of grate matters when there new assambly meets (which is to be Elected the first of Octr) as they are every where endevoring to get out the Quakars.
I had Several despuits about our Capitulation but I Satisfyd every Person that mentiond that Subject as to the artickle in Questan, that they Were owing to a bad Interpretar and Contrary to the translation made to us when we signd them, We are now fortifying our Selves here, and I am affraid no prospect of going farther this Wintar. Capt. Rutherford who Commands one of the New York Compys is Just arrivd from England and cam up with me from Philadelphia, he Expects that

Govr Dinwiddie Will have Sum particular Instructions by Govr Dobs which Will enable him to proseed more Vegorusly, but I belive all will be two late for this year I have no mor to add for we have at presant pace and Plenty. The Genn With me Joins in our Compliments to you and the officers of your Corps I am Dr Sir your Most Affectionate Humble Servt

James Mackay

